 

Exhibit 10.1

 

FORM OF STOCK PURCHASE AGREEMENT

OF

SERIES A CONVERTIBLE PREFERRED STOCK

AND

COMMON STOCK

OF

E-N-G MOBILE SYSTEMS, INC.

 

(Holdings ENG, LLC and PositiveID Corporation)

 

This Series A Convertible Preferred Stock and Common Stock Purchase Agreement
(the “Agreement”) is entered into on June 15, 2018 (“Effective Date”) by
Holdings ENG, LLC, a Florida limited liability company (“Purchaser”) and
PositiveID Corporation, a Delaware corporation (“PositiveID”) .

 

WHEREAS, E-N-G Mobile Systems, Inc., a California corporation (the “Company”)
has an urgent need of $350,000 to meet its current obligations and to maintain
liquidity; and

 

WHEREAS, concurrently with this transaction, Purchaser is purchasing one
thousand seven hundred and fifty (1,750) shares of the Company’s Series A
Convertible Preferred Stock, par value $.001 per share (the “Series A
Preferred”) from the Company for a purchase price of $200 per share or an
aggregate of three hundred fifty thousand dollars ($350,000); and

 

WHEREAS, PositiveID desires to sell to Purchaser all of the stock of the Company
owned by PositiveID, consisting of two hundred forty one (241) shares of Common
Stock, par value $.001 per share and sixty (60) shares of Series A Preferred
(collectively, the “Shares”) for a purchase price of $200 per share or an
aggregate of sixty thousand two hundred dollars ($60,200).

 

In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:

 

1. Purchase and Sale of Shares; Purchase Price.

 

a. Purchase and Sale of Shares. PositiveID agrees to sell to Purchaser, and
Purchaser agrees to purchase from PositiveID, the Shares pursuant to the terms
and conditions of this Agreement.

 

b. Purchase Price. The purchase price for the Shares shall be $200 per share or
an aggregate of sixty thousand two hundred dollars ($60,200) (the “Purchase
Price”), payable at the Closing (as defined below).

 

 

 

 

2. The Closing.

 

The closing (the “Closing”) of the sale and purchase of the Shares under this
Agreement shall take place at the offices of the Purchaser as soon as
practicable after the Effective Date as mutually agreeable to the Company, the
Purchaser and PositiveID, but in no event later than 5:00 p.m. on June 15, 2018.
On or about the Closing, PositiveID shall deliver to the Purchaser stock
certificates representing the Shares, duly endorsed in blank for transfer or
accompanied by duly executed stock powers assigning the Shares in blank, and any
other documents necessary to transfer to Purchaser good, valid, insurable and
marketable title to the Shares, free and clear of all liens, against payment to
PositiveID of the Purchase Price, by wire transfer or other method acceptable to
PositiveID, provided, however, fifty four thousand six hundred eight dollars
($54,608) of the Purchase Price shall be paid directly to Company to be applied
to the payment of the Promissory Note dated January 31, 2018 to Company by
PositiveID. The date of the Closing is hereinafter referred to as the “Closing
Date.” If at the Closing any of the conditions specified in Section 5 shall not
have been fulfilled, the Purchaser shall, at its election, be relieved of all of
its obligations under this Agreement without thereby waiving any other rights it
may have by reason of such failure or such non-fulfillment.

 

3. Representations of PositiveID.

 

PositiveID represents and warrants to Purchaser as follows, as of the Effective
Date:

 

a. Due Organization. PositiveID is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, and has all necessary
power and authority to enter into and carry out this Agreement according to its
terms. PositiveID is not in violation of, in conflict with, or default under,
any of its governing documents, and there exists no condition or event which,
after notice or lapse of time or both, would result in any such violation,
conflict or default.

 

b. Authorization; Validity. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action by PositiveID, and
the consummation by PositiveID of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action. Lyle
Probst and William Caragol collectively own a majority of PositiveID’s voting
stock, and if there was a stockholder consent required for the transaction
contemplated by the Agreement, Mr. Probst and Mr. Caragol would have the
requisite vote required to approve such transaction. The Agreement will not
violate any term of any of PositiveID’s governing documents or any other
agreement, judicial decree, statute or regulation to which PositiveID is a party
or by which PositiveID or any of its assets may be bound or affected. This
Agreement has been duly executed and delivered by PositiveID. This Agreement,
assuming due authorization, execution and delivery by Purchaser, constitutes the
valid and binding obligations of PositiveID, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and equitable remedies. PositiveID approves the sale of the Shares
to the Purchaser.

 

c. Shares. All of the Shares were offered, sold and delivered by PositiveID in
compliance with all applicable laws governing the sale of securities. None of
the Shares were sold in violation of any preemptive rights (including any
preemptive rights set forth in the Company’s governing documents), rights of
first refusal or similar rights. PositiveID holds no outstanding or authorized
stock appreciation, phantom stock, profit share or similar rights with respect
to the Company. No Person has any claim, right or interest in or to any Shares.
Upon transfer of the Shares to Purchaser, Purchaser shall have good and
marketable title to the Shares, and none of the Shares is subject to any lien or
security interest.

 

 

 

 

d. Bankruptcy. No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under federal or state bankruptcy law is pending against
PositiveID.

 

e. Title. At the Closing, Purchaser will receive marketable, insurable and good
title to the Shares, free and clear of all liens or security interests.

 

f. Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of PositiveID or the Company.

 

g. Restrictions. There are no options to purchase nor rights to otherwise
acquire the Shares, other than with respect to the Purchaser. No Person has any
claim, right or interest in or to any shares. No Person is a party to or bound
by any options, calls, warrants, agreements, arrangements or preemptive rights
or commitments of any character relating to the Shares.

 

4. Representations of the Purchaser.

 

The Purchaser represents and warrants to PositiveID as follows as of the
Effective Date and as of Closing:

 

a. Investment. The Purchaser is acquiring the Shares and the shares of Common
Stock into which the Shares may be converted, for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same;
and, except as contemplated by this Agreement and the Exhibits hereto, the
Purchaser has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for the disposition thereof.
Purchaser acknowledges that the Shares are not registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws,
and that such Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

b. Authority; Validity. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action by the Purchaser, and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action. The
Agreement will not violate any term of any of the Purchaser’s governing
documents or any other agreement, judicial decree, statute or regulation to
which the Purchaser is a party or by which the Purchaser or any of its assets
may be bound or affected. This Agreement has been duly executed and delivered by
the Purchaser. This Agreement, assuming due authorization, execution and
delivery by PositiveID, constitutes the valid and binding obligations of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws and
equitable remedies.

 

 

 

 

c. Experience. The Purchaser has made detailed inquiry concerning the Company,
its business and its personnel; the officers of the Company have made available
to the Purchaser any and all written information that it has requested and have
answered to the Purchaser’s satisfaction all inquiries made by the Purchaser;
and the Purchaser has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company and the Purchaser is able financially to bear the risks thereof.

 

d. Sufficiency of Funds. Purchaser has sufficient cash on hand or other sources
of immediately available funds to enable it to make payment of the Purchase
Price and to satisfy all other costs and expenses of Purchaser and to consummate
the transactions contemplated by this Agreement.

 

e. Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of Purchaser.

 

f. Non-Reliance. Purchaser further acknowledges and agrees that any estimates,
budgets relating to future periods, projections, forecasts or other predictions
that may have been provided to Purchaser or any of its representatives by or on
behalf of PositiveID or any of its representatives are not representations or
warranties or guarantees of performance of PositiveID and that actual results
may vary substantially from any such estimates, budgets, projections, forecasts
or other predictions.

 

g. Due Diligence. Purchaser acknowledges that it has had access to the
properties and operations of the Company and has had the opportunity to meet
with and ask questions of Company’s management to discuss the business, assets,
liabilities, financial condition, cash flow and operations of the Company.
Purchaser acknowledges that it has made its own independent examination,
investigation, analysis and evaluation of the Company, including Purchaser’s own
estimate of the value of the business of the Company. Purchaser acknowledges
that it has undertaken such due diligence (including a review of the assets,
liabilities, books and records and contracts of the Company) as it deems
adequate, including that described above. In entering into this Agreement,
Purchaser acknowledges that it has relied solely upon the aforementioned
investigation, review and analysis and not on any representations, warranties or
statements of the Company or PositiveID, whether written or oral, or their
respective representatives, except the representations and warranties of
PositiveID set forth in this Agreement.

 

5. Purchaser’s Conditions to Closing.

 

The obligations of the Purchaser to purchase the Shares at the Closing is
subject to the fulfillment, or the waiver by the Purchaser, of each of the
following conditions to the satisfaction of the Purchaser on or before the
Closing:

 

a. Accuracy of Representations and Warranties. Each representation and warranty
of PositiveID shall be true in all material respects on and as of the Closing
Date with the same effect as though such representation and warranty had been
made on and as of that date.

 

 

 

 

b. Performance. PositiveID shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement required
to be performed or complied with by PositiveID prior to or at the Closing.

 

c. Board Consent. A Unanimous Written Consent of the board of directors of
PositiveID dated prior to Closing shall have been delivered to Purchaser with
resolutions authorizing and directing PositiveID to approve the sale of the
Shares to the Purchaser.

 

d. Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonable satisfactory in form and substance to Purchaser, and
Purchaser (or its counsel) shall have received all such counterpart original and
certified or other copies of such documents as reasonably requested.

 

6. Post Closing Conditions.

 

PositiveID shall obtain by June 22, 2018 and deliver to Purchaser duly executed
consents and releases as follows: Consent and Release by Dominion Capital, LLC
in the form of Exhibit A; Consent and Release by GHS Investments, LLC in the
form of Exhibit B; and Consent and Release of Union Capital, LLC in the form of
Exhibit C.

 

7. Indemnification.

 

a. PositiveID’s Indemnification Obligation. PositiveID covenants and agrees to
indemnify, defend and hold harmless the Purchaser and its officers, directors,
control Persons, representatives, executors, assigns, successors and affiliates
(collectively, the “Purchaser Indemnified Parties”) from, against and in respect
of any and all losses, damages, liabilities, claims, costs, expenses (including
reasonable legal fees) (“Losses”); provided, however, that “Losses” will not
include special, exemplary, treble, unforeseeable consequential, or punitive
damages, suffered, sustained, incurred or paid by any Purchaser Indemnified
Party resulting from or arising out of, directly or indirectly:

 

  i. Any misrepresentation, breach or inaccuracy of any representation or
warranty of PositiveID set forth in this Agreement or any agreement, certificate
or other document delivered by or on behalf of PositiveID in connection
herewith.         ii. Any breach of any covenant or agreement on the part of
PositiveID set forth in this Agreement or any agreement, certificate or other
document delivered by or on behalf of PositiveID in connection herewith.

 

b. Purchaser’s Indemnification Obligation. The Purchaser covenants and agrees to
indemnify, defend and hold harmless PositiveID and its officers, directors,
control Persons, employees, stockholders, representatives, executors, assigns,
successors and affiliates (collectively, the “PositiveID Indemnified Parties”)
from, against and in respect of all Losses suffered, sustained, incurred or paid
by any PositiveID Indemnified Party resulting from or arising solely out of,
directly or indirectly:

 

 

 

 

  i. Any misrepresentation, breach or inaccuracy of any representation or
warranty of the Purchaser set forth in this Agreement or any agreement,
certificate or other document delivered by or on behalf of the Purchaser in
connection herewith.         ii. Any breach of any covenant or agreement on the
part of the Purchaser set forth in this Agreement or any agreement, certificate
or other document delivered by or on behalf of the Purchaser in connection
herewith.

 

c. Limitations.

 

  i. If any fact, circumstance or event gives rise to a claim pursuant to
multiple sections or provisions of this Agreement or any Schedule, agreement,
certificate or other document delivered in connection herewith, the party
asserting such claim shall have the right, at its sole discretion, to assert its
claim pursuant to any or all such sections or provisions, but shall only be
entitled to recover or be indemnified with respect to its actual Losses suffered
or incurred notwithstanding the number of sections of this Agreement pursuant to
which it assets its claim.         ii. Notwithstanding the above, the amount of
any indemnification under this Agreement shall be reduced by the amount of any
insurance proceeds payable or Tax benefits allowable as a result any Losses.    
    iii. Notwithstanding anything herein to the contrary, any Claims (as defined
below) with respect to which there is a finding or judgment of fraud,
intentional misrepresentation or willful misconduct shall not be subject to the
limitations under this Section 7.         iv. Except for remedies of specific
performance, injunction and other equitable relief and except to the extent
claims INVOLVE fraud, intentional misrepresentation or willful misconduct, THE
SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED PARTIES IN CONNECTION WITH ANY
BREACH OF THIS AGREEMENT SHALL BE AS SET FORTH IN THIS SECTION 7.         v. The
aggregate amount of all Losses for which either party will be liable pursuant to
Section 7.a. or Section 7.b. will not exceed the Purchase Price.         vi.
Notwithstanding anything in this Agreement to the contrary, no party will be
entitled to indemnification or reimbursement under any provision of this
Agreement for any amount to the extent such party or its affiliate has been
indemnified or reimbursed for such amount under any other provision of this
Agreement or any other document executed in connection with this Agreement or
otherwise.

 

 

 

 

d. Survival and Expiration of Representations, Warranties and Covenants.

 

The representations and warranties of Purchaser and PositiveID (whether set
forth in this Agreement or any agreement, certificate or other document
delivered by or on behalf of Purchaser or PositiveID in connection herewith)
shall survive the Closing and shall expire on the sixth (6th) month anniversary
hereof.

 

e. Indemnification Procedures. Except as otherwise specifically addressed in
this Agreement, all claims for indemnification under this Section 7 (“Claims”)
shall be asserted and resolved as follows:

 

  i. In the event that any Person entitled to indemnification hereunder (the
“Indemnified Party”) has a Claim against any party obligated to provide
indemnification pursuant to Section 7.a. or 7.b. hereof (the “Indemnifying
Party”), the Indemnified Party shall promptly notify the Indemnifying Party of
such Claim, specifying the nature of such Claim and the amount or the estimated
amount thereof to the extent then feasible (which estimate shall not be
conclusive of the final amount of such Claim) (the “Claim Notice”).         ii.
If within thirty (30) days after receiving such Claim Notice, the Indemnifying
Party gives written notice to the Indemnified Party acknowledging its obligation
to indemnify and stating that it intends to defend against such claim or Losses
at its own cost and expense, the defense (including the right to settle or
compromise such action) of such matter, including selection of counsel (subject
to the consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed) and the sole power to direct and control such defense,
shall be by the Indemnifying Party. In any such defense, the Indemnifying Party
will consult with the Indemnified Party in connection with the Indemnifying
Party’s defense, as reasonably requested by the Indemnified Party. The
Indemnified Party shall use its commercially reasonable efforts to make
available all information and assistance that the Indemnifying Party may
reasonably request and shall cooperate with the Indemnifying Party in such
defense. Notwithstanding anything herein to the contrary, the Indemnifying Party
shall not settle any indemnifiable claim without the consent of the Indemnified
Party (which consent shall not be unreasonably withheld or delayed). For the
avoidance of doubt, “indemnifiable claim” as used in this subsection means that
the Indemnifying Party is required to provide indemnification against such claim
or Losses under the terms of this Section 7.         iii. If the Indemnify Party
does not notify the Indemnified Party within thirty (30) days after receiving
such Claim Notice, the amount of such Claim shall be conclusively deemed a
liability of the Indemnifying Party hereunder.

 

 

 

 

  iv. If the Indemnifying Party provides notice within thirty (30) days after
receiving such Claim Notice that it disputes its responsibility for the Claim,
the parties shall attempt in good faith for ten (10) business days to agree upon
the rights of the respective parties with respect to such Claim, and if such
parties shall not agree, each Indemnified Party shall be entitled to initiate
proceedings and seek remedies as may be permitted.

 

f. Indemnification Payments. All indemnification payments made under this
Agreement shall be treated by the parties as an adjustment to the Purchase Price
for tax purposes, unless otherwise required by law, rule or regulation.

 

g. Mitigation. Each Indemnified Party shall be obligated to use its commercially
reasonable efforts to mitigate to the fullest extent practicable the amount of
any Loss for which it is entitled to seek indemnification under Section 7, and
the Indemnifying Party shall not be required to make any payment to an
Indemnified Party in respect of such Loss to the extent such Indemnified Party
has failed to comply with the foregoing obligation.

 

h. Right to Set-Off. Purchaser shall have a right of set-off for any losses
under Section 7 against any payments to be made by Purchaser to PositiveID
pursuant to this Agreement or any other agreement among any of the parties or
their respective affiliates.

 

8. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
This Agreement, and the rights and obligations of the Purchaser hereunder, may
be assigned in whole or in part, by the Purchaser to an affiliate of Purchaser
upon the prior written consent of PositiveID. PositiveID may not assign its
rights or obligations under this Agreement.

 

b. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

c. Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Purchaser and
PositiveID, respectively, shall be entitled to specific performance of the
agreements and obligations of the other party or the Company as to the Purchaser
and to such other injunctive or other equitable relief as may be granted by a
court of competent jurisdiction.

 

d. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida (without reference to
the conflicts of law provisions thereof). All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined exclusively
in any state or federal court sitting in Collier County, Florida. EACH PARTY
IRREVOCABLY CONSENTS TO AND SUBMITS TO (A) THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE ABOVE-NAMED VENUES, AND (B) IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR OTHERWISE, IN ANY
LEGAL PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE LEGAL PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE LEGAL PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS MAY NOT BE ENFORCED IN OR BY ANY
OF THE ABOVE-NAMED COURTS.

 

 

 

 

e. Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed delivered (i) two business
days after being sent by registered or certified mail, return receipt requested,
postage prepaid or (ii) one business day after being sent via a reputable
nationwide overnight courier service guaranteeing next business day delivery, in
each case to the intended recipient as set forth below:

 

If to Purchaser:

 

Holdings ENG, LLC

12001 Glen Road

Potomac, MD 20854

Attn: Manager

 

If to PositiveID:

 

PositiveID Corporation

1690 South Congress Avenue, Suite 201

Delray Beach, Florida 33445

Attn: William J. Caragol

 

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 

f. Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the purchase of the Shares
and supersedes all prior agreements and understandings relating to such subject
matter.

 

g. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended with the written consent of
the Purchaser and PositiveID. No waiver of any provision of this Agreement shall
be valid unless in writing and signed by the person against whom it is sought to
be enforced. No waivers of any term, condition or provision of this Agreement,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.

 

h. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

 

 

 

i. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by portable document format or facsimile signatures.

 

j. Section Headings. The section headings are for the convenience of the parties
and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.

 

k. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

l. Public Announcements. No party shall issue any public report, statement or
press release or similar item or make any other public disclosure with respect
to the substance of this Agreement prior to the consultation with and approval
of, the other parties except as may be required by law, in which case the
parties shall reasonably cooperate as to the timing and content of such report,
statement or press release.

 

m. Expenses. Except as otherwise expressly set forth herein, the parties shall
pay their respective expenses of the transactions herein contemplated.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

Executed as of the date first written above.

 

  HOLDINGS ENG, LLC         By:     Name: Karim El-Hibri   Title: Deputy Manager

 

  POSITIVEID CORPORATION         By:     Name: Bill Caragol   Title: Chief
Executive Officer

 

 

 

 

Exhibit A

 

Form of Consent from Dominion

 

CONSENT AND RELEASE

Dominion Capital LLC

 

This Consent by Dominion Capital LLC (“Dominion”) is dated June __, 2018.

 

Reference is hereby made to the outstanding 4% Original Issue Discount Senior
Secured Convertible Promissory Notes by PositiveID Inc. (“PositiveID”) to
Dominion.

 

Reference is also made to Security Agreement dated November 25, 2014 between
PositiveID and Dominion and any ancillary agreements thereto.

 

Dominion hereby consents to the sale by PositiveID Corporation to Holdings ENG,
LLC of two hundred forty one (241) shares of Common Stock, par value $.001 per
share of E-N-G Mobile Systems, Inc. and sixty (60) shares of Series A
Convertible Preferred Stock, par value $.001 per share, of E-N-G Mobile Systems,
Inc. for an aggregate purchase price of sixty thousand two hundred dollars
($60,200) and releases the security interests thereto.

 

Dominion agrees to amend its UCC filings to reflect the release of the security
interests as reference above.

 

Dominion agrees that it will take all actions as may be reasonably requested by
either PositiveID, E-N-G Mobile Systems, Inc. or Holdings ENG, LLC, including
the execution and delivery of any agreements and other documents and filing as
may be reasonably request from time to time, to effectuate the releases of the
security interests referenced above.

 

IN WITNESS WHEREOF, Dominion has executed this Consent as of the day first
written above.

 

  DOMINION CAPITAL LLC                     By:     Name:     Title:  

 

 

 

 

Exhibit B

 

Form of Consent for GHS

 

CONSENT AND RELEASE

GHS Investments, LLC

 

This Consent and Release by GHS Investments, LLC (“GHS”) is dated June __, 2018.

 

Reference is hereby made to the outstanding Secured Convertible Promissory Notes
by PositiveID Inc. (“PositiveID”) to GHS.

 

Reference is also made to Security Agreement dated August 11, 2016 between
PositiveID and GHS any ancillary agreements thereto.

 

GHS hereby consents to the sale by PositiveID Corporation to Holdings ENG, LLC
of two hundred forty one (241) shares of Common Stock, par value $.001 per share
of E-N-G Mobile Systems, Inc. and sixty (60) shares of Series A Convertible
Preferred Stock, par value $.001 per share, of E-N-G Mobile Systems, Inc. for an
aggregate purchase price of sixty thousand two hundred dollars ($60,200) and
releases any security interests thereto.

 

GHS agrees to amend its UCC filings to reflect the release of the security
interests as reference above.

 

GHS agrees that it will take all actions as may be reasonably requested by
either PositiveID, E-N-G Mobile Systems, Inc. or Holdings ENG, LLC, including
the execution and delivery of any agreements and other documents and filing as
may be reasonably request from time to time, to effectuate the releases of the
security interests referenced above.

 

IN WITNESS WHEREOF, Dominion has executed this Consent as of the day first
written above.

 

  GHS INVESTMENTS, LLC                          By:     Name:     Title:  

 

 

 

 

Exhibit C

 

Form of Consent for Union

 

CONSENT AND RELEASE

Union Capital, LLC

 

This Consent by Union Capital, LLC (“Union”) is dated June __, 2018.

 

Reference is hereby made to the outstanding 12% Convertible Redeemable Notes by
PositiveID Inc. (“PositiveID”) to Union.

 

Reference is also made to the Collateralized Secured Promissory Note by
PositiveID to Union dated June 2, 2016 for $300,000.

 

Reference is further made to Security Agreement dated October 20, 2016 between
PositiveID and Union.

 

Union hereby consents to the sale by PositiveID Corporation to Holdings ENG, LLC
of two hundred forty one (241) shares of Common Stock, par value $.001 per share
of E-N-G Mobile Systems, Inc. and sixty (60) shares of Series A Convertible
Preferred Stock, par value $.001 per share, of E-N-G Mobile Systems, Inc. for an
aggregate purchase price of sixty thousand two hundred dollars ($60,200) and
releases the security interests thereto.

 

Union agrees to amend its UCC filings to reflect the release of the security
interests as reference above.

 

Union agrees that it will take all actions as may be reasonably requested by
either PositiveID, E-N-G Mobile Systems, Inc. or Holdings ENG, LLC, including
the execution and delivery of any agreements and other documents and filing as
may be reasonably request from time to time, to effectuate the releases of the
security interests referenced above.

 

IN WITNESS WHEREOF, Union has executed this Consent as of the day first written
above.

 

  UNION CAPITAL, LLC                       By:     Name:     Title:  

 

 

 

